Citation Nr: 1039697	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1967 to August 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The issue of entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran 
has a current bilateral knee disability.

2.  A bilateral ankle disability has not been shown by the 
evidence of record to be etiologically related to the appellant's 
active service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in, or 
aggravated by, active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  A bilateral ankle disability was not incurred in, or 
aggravated by, active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).
Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A claim for service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006) & 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a VCAA 
notice letter was issued in August 2005.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This correspondence 
informed the Veteran of the information and evidence not of 
record that is necessary to substantiate his service connection 
claims, that VA will seek to provide, and that he is expected to 
provide.  

A letter addressing the degree of disability and effective date 
was sent in March 2006.  Dingess/Hartman, at 490.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, because he was 
subsequently provided adequate notice as well as time to respond 
with additional argument and evidence and because the claim was 
then readjudicated and a supplemental statement of the case was 
issued to the Veteran in October 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  An August 2007 Social Security Administration 
Inquiry indicated there were no Social Security Administration 
records.  In a July 2007 RO hearing, the Veteran stated that he 
was treated as an outpatient at a military hospital in Cam Ranh 
Bay, Vietnam, in September 1968 for knee and ankle inflammation 
and swelling.  He noted that he went to sick call, was prescribed 
pain relievers, and was sent back to duty (which indicates that 
he was treated as an outpatient).  The claims folder contains the 
Veteran's service treatment records.  As the Veteran indicated he 
was treated at sick call, and his service treatment records are 
in the claims folder, all the relevant records have been 
associated with the claims folder and VA's duty to assist has 
been satisfied.  Additionally, the Board notes that in 
contradiction to the July 2007 RO hearing statement, in a 
December 2005 statement, the Veteran stated that he did not 
complain about his knees and ankles in service.  The Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Here, the Veteran was afforded a September 2005 medical 
examination to obtain an opinion as to whether any knee or ankle 
disability found in the examination was the result of service.  
The opinion was rendered by a medical professional following a 
thorough examination and interview of the Veteran.  The examiner 
obtained an accurate history and listened to the Veteran's 
assertions.  The claims file was reviewed.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection-Laws And Regulations

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

III.  Knees

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection).  In this case, other 
than the Veteran's assertions, the record contains no evidence of 
a diagnosis of a chronic knee disability, at any time during the 
appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or during 
the pendency of the claim).  Without a current showing of a 
bilateral knee disability, service connection is not warranted.

The Veteran contends that he has a bilateral knee disability as a 
result of service-specifically as a result of parachute jumps.  
For the reasons that follow, the Board concludes that entitlement 
to service connection is not warranted. 

Simply stated, there is no evidence that the Veteran was 
diagnosed with a chronic bilateral knee disability in service, or 
at any time thereafter.  The service treatment records do not 
contain any references to a knee injury.  No knee conditions were 
noted on his August 1969 separation examination report.  In fact, 
according to an August 1969 Report of Medical History, he denied 
having a history of "trick" or locked knee.  

A January 2006 VA treatment record reflects that the Veteran 
reported having pain in both knees and a history of traumatic 
arthritis in the knees for two years.  The record does not 
indicate that he has a diagnosis of traumatic arthritis in the 
knees, only that he reported a history of the disability.  

The Veteran was seen for a VA examination in September 2005.  The 
VA examination report noted that an X-ray of both knees indicated 
normal knee joints bilaterally.  The examiner noted that the 
Veteran's left and right knees had a normal configuration.  There 
was no pain on palpation and movement.  The Veteran had a full 
range of motion in the right and left knee joints and good 
stability of the medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments.  His gait was normal 
without assisting devices.  During repetitive motion in both knee 
joints and during squatting, he complained of pain and easy 
fatigability, but there was no decrease in the range of motion.  
The VA examiner also opined that the Veteran's bilateral knee 
pain is not likely caused by his active military service and 
parachute jumping.  The Veteran's other VA treatment records do 
not contain any evidence that he has a current diagnosis of a 
bilateral knee disability.  An April 2007 VA treatment record 
noted that he had oligoarthralgias involving the lower legs, but 
the record does not reflect the presence of a chronic bilateral 
knee disability.

The Veteran has asserted that he has a current bilateral knee 
disability as a result of his service.  His statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a disability 
are subject to lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board notes that 
a bilateral knee disability, including degenerative arthritis, a 
disorder typically confirmed through X-rays, is not the type of 
disorder which is susceptible to a lay diagnosis.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board 
finds that the Veteran's contention that he has a knee disability 
is less probative than the September 2005 normal X-ray and normal 
configurations of the knees.

Although the Veteran's VA treatment records and the September 
2005 VA examination report indicate that he has reported pain in 
his bilateral knees, pain itself, without a diagnosed or 
identifiable underlying malady or condition, is not a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  The evidence does not reflect that the 
Veteran has ever been diagnosed with a bilateral knee disability.  
Medical records, including X-ray reports, show that both of his 
knees are normal.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability at some 
time during the appeal period.  See Brammer & McClain, supra.  
Such has not been shown here.  

Thus, the Board finds that the preponderance of the evidence is 
against a finding that the Veteran has a bilateral knee 
disability related to service.  Accordingly, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV. Ankles

The Veteran contends that he is entitled to service connection 
for a bilateral ankle disability, specifically as a result of 
parachute jumps in service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

The September 2005 VA examination report reflects that the 
Veteran had mild degenerative joint disease, confirmed by an X-
ray, of both ankle joints.  Thus, he meets the first requirement 
of service connection because he has a current bilateral ankle 
disability.

He contends that his bilateral ankle disability was caused by 
parachute jumps in service.  His DD Form 214 reflects that his 
military occupation specialty (MOS) was parachute rigger.  His 
November 1967 preinduction examination report indicated that his 
lower extremities were normal.  In his report of medical history, 
he denied arthritis, bone joint or other deformity, or foot 
trouble.  Further, his service treatment records do not reflect 
that he received treatment for any ankle conditions in service.  
His August 1969 separation examination report indicated that his 
lower extremities were normal.  In an August 1969 report of 
medical history, he denied having a history of arthritis, bone 
joint or other deformity, or foot trouble.  

In the September 2005 VA examination report, he reported that he 
had experienced pain in both ankles for the last year.  He stated 
that he had never seen a doctor for his complaint.  He reported a 
history of sprain and possible fracture of the left ankle ten 
years ago.  Upon physical examination, the Veteran's gait was 
normal without assisting devices.  His right ankle had a normal 
configuration.  There was no pain on palpation and movement.  He 
had a full range of motion in the right ankle joint and there was 
good stability of the ligaments of the right ankle.  He had mild 
pain on palpation of the left anterior ankle joint.  He had a 
full range of motion in the left ankle with good stability of the 
ligaments of the left ankle.  During repetitive motion of both 
ankle joint, he had mild increasing of pain, and easy 
fatigability, but no decreasing range of motion.  X-rays showed 
mild degenerative joint disease of both ankles.  

The September 2005 examiner opined that the Veteran's bilateral 
ankle condiiton was not likely caused by his active military 
service, including during parachute jumping.  The examiner noted 
that during his active duty, the Veteran was not seen for any 
injury of the ankle and was never seen for a physician for any 
complaints, and his complaints started in the past year.  As the 
VA examiner based his opinion on the evidence of record, 
including service treatment records, and provided a thorough 
rationale for his opinion, the Board finds that the September 
2005 VA examination report is highly probative.

The Veteran has expressed a belief that his bilateral ankle 
disability is causally related to parachute jumps in service.  
His statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, the Board notes that a bilateral ankle disability, 
including degenerative joint disease, is not, in the Board's 
opinion, the type of disorder which is susceptible to lay opinion 
concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Even if the Veteran were competent to provide 
an opinion as to the etiology of a disorder which is typically 
confirmed through X-rays, the Board finds that the probative 
value of any such opinion is outweighed by that of the September 
2005 examiner, who has more education, training and experience in 
evaluating the etiology of ankle disorders than the appellant.

In his July 2005 claim, the Veteran asserted that he has 
experienced continuous ankle problems since service.  In 
adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the appellant.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  Although the Veteran is competent to report 
symptoms, such as ankle pain, the Board finds that he is not 
competent to report that he has had a bilateral ankle disability, 
to include degenerative arthritis, since service.  Degenerative 
arthritis is generally verified through X-rays.  The Board finds 
that, as a lay person, the Veteran does not have the medical 
expertise to state that he has had a bilateral ankle disability 
for VA purposes since service.  Thus, while the Veteran can 
describe his symptoms, the Board finds that he is not competent 
to state that he has had a bilateral ankle disability for VA 
purposes since service.  Additionally, there is no medical 
evidence supporting his assertion of continuity of 
symptomatology.  Indeed, the September 2005 VA examination report 
reflects that the Veteran reported ankle symptoms from one year 
prior.  As the Veteran has provided conflicting statements as to 
the onset of his ankle disability, the Board finds that his 
assertions as to continuity of symptomatology since service are 
less than credible.

The Board finds that a preponderance of the evidence is against a 
grant of service connection for bilateral ankle disability.  The 
evidence does not support a finding that there was a nexus 
between the Veteran's current bilateral ankle disability and 
service.  Although the Board has considered the Veteran's 
contention that his bilateral ankle disability was caused by 
falling on parachute jumps in service, the Board finds the 
September 2005 VA examiner's opinion to be more probative.  The 
September 2005 VA examiner found that the Veteran's bilateral 
ankle disability was not likely caused by his active military 
service, including parachute jumping.  The Veteran himself noted 
in a December 2005 statement that he was not treated for an ankle 
injury by a physician in service.  Although he also reported in 
the July 2007 hearing that he was treated for ankle pain in 
service, the Board finds that his statement is less than credible 
as it is not supported by his service treatment records and is 
inconsistent with his December 2005 statement.  Additionally, 
there is no documentation of a bilateral knee disability in the 
record until the September 2005 VA examination report.  Although 
the Veteran asserted that he has experienced ankle pain since 
service in his claim, as noted above, the Board finds that his 
statement is not credible.

The Board has also considered whether presumptive service 
connection for chronic disease is warranted.  Arthritis will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within one year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The evidence of record does not establish any 
clinical manifestations of degenerative joint disease of the 
ankles within the applicable time period.  As such, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant has a current bilateral ankle 
disability for VA purposes.  However, the Board finds the 
evidence does not support a finding that the appellant's current 
bilateral ankle disability was caused by his service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for bilateral ankle 
disability.  Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
  

ORDER

Entitlement to service connection for bilateral knee disability 
is denied.

Entitlement to service connection for bilateral ankle disability 
is denied.


REMAND

Based upon its review of the Veteran's claims folder, the Board 
finds that there is a further duty to assist the Veteran with his 
claim for entitlement to service connection for hepatitis C.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he is entitled to service connection 
for hepatitis C due to exposure to blood and body fluids in the 
military.  He was seen for a VA examination in September 2007.  
The examination report noted that he engaged in risky sexual 
behavior during service and was treated for gonorrhea in service.  
The report also noted that he reported being splattered with 
blood from another soldier on his face, including the eye and 
mouth, in service.  He reported that after discharge from 
service, he used intranasal cocaine and intravenous drugs.  There 
was no history of hemodialysis, organ transplants, tattoos, or 
ear piercing.  The examiner noted that the Veteran could have 
acquired a hepatitis C infection through risky sexual behavior or 
through blood from another soldier splattered on his face, mouth 
and eyes while he was in service.  The examiner stated that, on 
the other hand, he could also have acquired hepatitis C through 
use of intranasal cocaine or intravenous drugs after he was 
discharged from service.   The examiner stated that as to whether 
the Veteran's hepatitis C is related to gonorrhea contracted 
during service or blood of another soldier splattered on him 
during service, or whether hepatitis C is related to use of 
intranasal cocaine or use of intravenous drugs, he could not 
resolve this issue without resorting to speculation.  The VA 
examiner did not provide a detailed rationale for his opinion.  

The United States Court of Appeals for Veterans Claims (Court) 
recently held that, in order to rely upon a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis of the opinion must be provided by the 
examiner or apparent upon a review of the record.  Jones 
v. Shinseki, 23 Vet. App. 382 (2010).  In the present case, it is 
not clear on the record why the examiner was not able to render 
an opinion without resort to speculation.  Thus, the Board finds 
that the September 2007 VA examination report is inadequate.  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).   

Finally, the VA treatment records in the file only date to August 
2007.  The Veteran's VA treatment records may have information 
pertaining to the etiology of his hepatitis C.  Consequently, the 
Board requests the Veteran's complete VA treatment records since 
August 2007.  

Accordingly, the case is REMANDED for the following action:

1. Obtain, and associate with the claims 
folder copies of records of any hepatitis C 
treatment that the Veteran may have received 
at the Marion VA Medical Center since August 
2007.  If no records are available, the 
claims folder must indicate this fact.

2.  After all available records have been 
obtained, the RO/AMC should schedule the 
Veteran for a VA examination by an examiner 
different than the one who conducted the 
September 2007 examination.  The purpose of 
the examination is to determine the etiology 
of any hepatitis C found on evaluation.  

The claims folder should be made available to 
the examiner in conjunction with the 
examination.  All pertinent findings shown on 
examination should be noted in the evaluation 
report.

The examiner should express an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed hepatitis C is 
etiologoically related to the Veteran's 
active service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

3. Thereafter, readjudicate the issue of 
entitlement to service connection for 
hepatitis C.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the Veteran an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


